Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-30-2003

USA v. Dussan
Precedential or Non-Precedential: Non-Precedential

Docket 01-1854




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Dussan" (2003). 2003 Decisions. Paper 604.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/604


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 __________

                                     No. 01-1854
                                     __________

                          UNITED STATES OF AMERICA,

                                           v.

                                  EFRAIN DUSSAN,
                                                      Appellant
                                     __________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.C. Criminal No. 99-cr-00707)
                     District Judge: Honorable William G. Bassler
                                       __________

                      Submitted under Third Circuit LAR 34.1(a)
                                   April 7, 2003

      BEFORE: BECKER, Chief Judge, BARRY, and BRIGHT * , Circuit Judges.

                                (Filed: April 30, 2003)
                                     __________

                              OPINION OF THE COURT
                                    __________




      *
       Honorable Myron H. Bright, Senior Judge of the United States Court of Appeals for
the Eighth Circuit, sitting by designation.
PER CURIAM.

       Pursuant to a plea agreement, Efrain Dussan (Dussan) pleaded guilty to engaging

in monetary transactions in criminally derived property that was of a value greater than

$10,000 in violation of 18 U.S.C. § 1957. The District Court sentenced Dussan to forty-

one months imprisonment. On appeal, Dussan argues that the District Court erred in not

granting him a two-point reduction for being a minor participant. U.S.S.G. § 3B1.2(b).

We affirm.

       The government prosecuted Dussan and eleven others for money laundering

between January 1999 and November 1999. Dussan agreed to assist others in laundering

drug proceeds by depositing small amounts of cash into his bank account and signing

blank checks on his account to provide the money to others in the conspiracy. Dussan

would also use cash to purchase money orders, which he would then deposit into the

bank. Dussan deposited $353,115 into his bank account in amounts of less than $10,000,

to avoid reporting requirements.

       Dussan's plea agreement stipulated that he knew the cash came from the proceeds

of an unlawful activity involving narcotics and the conspiracy laundered between

$350,000 to $600,000. The plea agreement specifically allowed Dussan to argue that the

court should grant him a two-point reduction for being a minor participant. Dussan

contends that allowing others access to his personal checking account constituted a minor

role in the conspiracy.



                                             2
       District Courts are afforded broad discretion in determining whether a defendant

qualifies for a minor participant reduction. See United States v. Isaza-Zapata, 148 F.3d

236, 238 (3d Cir. 1998). We will sustain the District Court's factual findings unless the

findings are clearly erroneous. See United States v. Perez, 280 F.3d 318, 351 (3d Cir.),

cert. denied, Perez v. United States, 123 S. Ct. 231 (2002).

       Dussan has failed to establish that his participation, knowledge, and culpability are

materially less than those of the other participants. See United States v. Brown, 250 F.3d

811, 819 (3d Cir. 2001) (indicating that even the least culpable member of a conspiracy is

not a minor participant if "the extent of that member's participation" is not minor).

Dussan argues his participation is less than those members who sold the drugs. The

District Court acknowledged this distinction. However, the District Court explained that

in the group of conspirators who permitted the use of their bank accounts, approximately

eight members, Dussan's account laundered the most money. See United States v. Carr,

25 F.3d 1194, 1207-08 (3d Cir. 1994) (upholding denial of minor participant reduction

where defendant's role was courier of cash in a drug conspiracy because defendant carried

a large amount of cash). In this regard, Dussan's participation was more, not less, than

that of other participants. Dussan also argues that he played a minor role in the

conspiracy because he did not directly profit from the conspiracy. That factor remained

for the District Court's consideration.

       We AFFIRM the District Court.



                                              3